Citation Nr: 1229381	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-40 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include skin cancer due to sun exposure.

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis C as a result of a colonoscopy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that, in pertinent part, granted entitlement to service connection for bilateral hearing loss at a noncompensable disability rating, denied entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis C, and denied entitlement to service connection for skin cancer, due to sun exposure.

In June 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (Videoconference hearing); a copy of this transcript is associated with the record.   

The issue of entitlement to service connection for hepatitis C has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Given the foregoing, the Board has recharacterized the Veteran's claim for entitlement to service connection for skin cancer as one for a skin disorder, to include skin cancer due to sun exposure as indicated on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With regard to the Veteran's claim for entitlement to service connection for a skin disorder, in an August 2008 statement, the Veteran contended that he first noticed his skin condition on his face and hands while stationed in Vietnam.  At his hearing, he asserted that he had a rash that began on his face and hands while in Vietnam and spread to other areas of his body, including his waste, arms, front and back.  He indicated that it looked like hard, small pieces of skin, and that he felt that it was the result of sun exposure while in service as a mechanic in Vietnam.  The Veteran's service treatment records confirm his presence in Vietnam, and his DD214 confirms his duty as a vehicle mechanic.  

At his hearing, the Veteran noted that he was last treated in 2012 at UT-Medicine.  These records are not in the claims file.  VA has a duty to obtain relevant records of private treatment.  38 U.S.C.A. § 5103A (b) (West 2002); Massey v. Brown, 7 Vet. App. 204 (1994).  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

Private medical records showing dermatological treatment from July 2007 to October 2007 reflect several diagnoses, including solar keratosis, seborrheic keratosis, melanocytic nevus, compound type, and actinic keratosis.  

As the evidence supports the Veteran's contentions that he had in-service sun exposure, the record reflects a current skin disorder, and the Veteran has provided testimony that he has had a skin condition since active duty, the Board finds that the Veteran should be provided with a VA examination to determine whether any of his current skin disorders began during service or are related to sun exposure during service.

With regard to his claim for an initial disability rating for hearing loss, at his hearing, the Veteran indicated that he would be attending a hearing test at the VA that month, presumably to adjust his hearing aids.  Record of this test is not in the claims file, and it is not included in the VA electronic records system, Virtual VA.  On remand, the results of this test should be obtained.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

If this record reflects a worsening in the Veteran's hearing since his September 2008 VA audiological examination, he should be provided with a rating examination for his service-connected bilateral hearing loss.  

The Veteran has claimed that he has hepatitis C as a result of a colonoscopy performed in 2003 at the VA clinical in San Antonio, Texas.  The Veteran has not been provided with appropriate notification with regard to the information and evidence needed to substantiate a claim under the provisions of 38 U.S.C.A. § 1151.  On remand, the Veteran should be provided with that notice.

The records from his colonoscopy are not part of the record, and are not found in Virtual VA.  On remand, the records showing this treatment, including the consent forms completed by the Veteran prior to this procedure, should be obtained.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notification that informs him of the information and evidence not of record that is necessary to substantiate his claims for benefits under 38 U.S.C.A. § 1151 (West 2002).
 
2.  Take the necessary steps to obtain all private records pertaining to treatment of the Veteran's skin disorder, including records from UT-Medicine in 2012, in accordance with 38 C.F.R. § 3.159.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

3.  Obtain and associate with the claims file (1) VA medical records showing a hearing test performed in June 2012, and (2) the records reflecting his colonoscopy performed at the San Antonio VA clinic in 2003, including any informed consent form(s) signed by the Veteran pertaining to the procedure.   If, after all reasonable efforts have been expended, it is determined that such records cannot be located, the Veteran and his representative should be so advised.

4.  Schedule the Veteran for a VA examination to determine the etiology any current skin disorders.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's skin disorders began during or are related to the Veteran's active duty, to include sun exposure while stationed in Vietnam.  The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

5.  If the June 2012 hearing test results show a worsening of the Veteran's hearing loss since his most recent examination in September 2008, schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, that shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.

The examiner is requested to render an opinion regarding the functional effects caused by the Veteran's service-connected bilateral hearing loss and the impact of the Veteran's bilateral hearing loss on his employment and daily life, if any. All opinions and conclusions expressed must be supported by a complete rationale in a report. If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.

6.  After the development requested above has been completed to the extent possible, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



